Case 2:18-cv-02256-TLP-dkv Document 90 Filed 01/07/19 Page 1 of 1                PageID 707




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


  MANAGING MEMBERS OF                          )
  EDGEWOOD PARTNERS MOBILE                     )
  HOME PARK (MHP), LLC, WEST                   )
  COAST INVESTORS GROUP,                       )
  CHRISTOPHER J. LUND, and                     )        No. 2:18-cv-02256-TLP-dkv
  MARGARET MAHON,                              )
                                               )
         Plaintiffs,                           )
                                               )        JURY DEMAND
  v.                                           )
                                               )
  NON-MANAGING MEMBERS OF                      )
  EDGEWOOD MPH PARTNERS, LLC, et               )
  al.,                                         )
                                               )
         Defendants.                           )


                                         JUDGMENT


 JUDGMENT BY COURT. This action came before the Court on pro se Plaintiffs’

 Complaint, filed on April 16, 2018. (ECF No. 1; see also ECF Nos. 7, 41.) In accordance

 with the Orders Adopting the Report & Recommendations and Granting the Defendants’

 Motions to Dismiss (ECF Nos. 87, 89),

 IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action is

 DISMISSED WITH PREJUDICE.

APPROVED:

s/Thomas L. Parker
THOMAS L. PARKER
UNITED STATES DISTRICT JUDGE

 January 7, 2019
 Date
